DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 17-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shattil (US 20040141548 A1), hereinafter referred to as D1.
Regarding claim 17, D1 discloses a software adaptable high performance multicarrier transmission protocol, which comprises:
receiving a first set of data symbols (Referring to Figure 2, input data is sent, thereby receiving first data.  See paragraph 0058.);
generating a second set of data symbols based on the first set of data symbols such that the second set of data symbols does not include complex symbols (Referring to Figure 2, the modulation and framing logic modules the input data to generate real or complex valued data, the Examiner interprets the claim limitation as taught by the prior art in which real data is generated as opposed to complex valued data.  See paragraph 0058.),
generating a header that includes at least one of a short training field or a long training field that includes symbols of the second set of data symbols, in which the generating the header is by using a first set of circuitry of a processor, the first set of circuitry configured to process real symbols, and the generating the header is without using a second set of circuitry of the processor, the second set of circuitry configured to process complex symbols (Referring to Figure 2, training symbols, equivalent to short or long training fields, are placed in the header of a packet, comprising the real data, which is implemented by a processor, equivalent to a first set of circuitry of a processor.  See paragraphs 0102, 0058, and 0203.  The Examiner interprets the claim limitation “without using a second set of circuitry of the processor, the second set of circuitry configured to process complex symbols” as equivalent to the prior art’s processor to implement the transmission header without a second processor/set of circuitry to generate complex valued data because the prior discloses generating real or, alternatively, complex valued data with a processor such that when real data is generated then the complex valued data would not be generated.);
generating a packet that includes the header and a packet payload (Referring to Figure 2, packet comprising header and payload is generated.  See paragraphs 0102 and 0135.), and
transmitting the packet over a network (Referring to Figure 2, transmitter to transmit packet over the wireless network.  See paragraphs 0055-0057.)

Regarding claim 18, D1 discloses wherein the second set of circuitry is off during the generating of the header (Referring to Figure 2, no second processor/circuitry is utilized and equivalently “off” during header generation.  See paragraphs 0102, 0058, and 0203.)

Regarding claim 19, D1 discloses wherein the header is a synchronization header and the packet includes a packet header (Referring to Figure 2, training symbols transmitted in the header of the packet, which are utilized for time acquisition, equivalent to synchronization header. See paragraph 0101.)

Regarding claim 20, D1 discloses wherein the header includes more than one short training field and more than one long training field (Referring to Figure 2, training symbols, equivalent to more than one short or long training fields as each symbol can be considered a field, are placed in the header of a packet.  See paragraphs 0102, 0058, and 0203.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shattil (US 20040100897 A1) - frequency-varying (e.g., chirped) subcarriers in combination with CI coding, which provides various advantages, including spreading, PAPR reduction, and channel coding enhancements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462